Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the application preliminary amendment on 02/24/2021. Claims 1 - 8 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 8 are rejected under 35 USC 103 as being unpatentable over Ikegami et al (US Pub. No. 2007/0165633  A1) in view of Mitkar et al (US Pub. No. 2018/0275913  A1).

Regarding claim 1, Ikegami discloses “A communication control system” (see Ikegami figure 1), comprising “a plurality of layer 2 switches” (see Ikegami figure 1, elements 100 and terminals are served by Layer 2 switches); “and a control apparatus” (See Ikegami figs. 1 and 3; and ¶ 00700); “wherein: each of the plurality of layer 2 switches includes: a queue having a queue length being adjustable for each of transfer routes of data” (see Ikegami figure 3 and ¶ 0076; each layer 2 switch includes a transmission buffer size modification table 100-4-3 for modifying the size of the IGMP transmission buffer), “and transmitter transmitting the data stored in the queue for each of the transfer routes to a subsequent destination of the data at a data rate being adjustable for each of the transfer routes”( see Ikegami figure 3 and ¶ 0076; a transmission-reception buffer for temporarily storing packets received and to be sent via the channel interfaces. The transmission-reception buffer 100-7 includes a transmission buffer, a reception buffer, and an IGMP transmission buffer).  Also, Ikegami teaches the claimed feature of “the control apparatus includes: an adjustment processor acquiring information representing a discarded data amount being a data amount of the data discarded in the queue from one of the plurality of layer 2 switches having discarded the data.”( see Ikegami figure 3 and ¶ 0076; a discard table for recording a discarded packet); “and adjusting the queue length and the data rate of each of the plurality of layer 2 switches for each of the transfer routes” (see Ikegami figure 3 and ¶ 0031, ¶ 0043) and “and each of the plurality of layer 2 and the control apparatus are implemented by computer executable instructions executed by at least one processor” (See fig. 3, element 100-). 
Ikegami does not appear to explicitly disclose that adjusting the queue length and the data rate of each of the plurality of layer 2 switches for each of the transfer routes, is “based on the discarded data amount”.  However, Mitkar discloses “adjusting the queue length and the data rate of each of the plurality of layer 2 switches for each of the transfer routes, is “based on The suggestion for doing so would have been to buffer to avoid the problem of the buffer reaching capacity does not satisfy a buffer capacity threshold (¶ 0391).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Ikegami and Mitkar further discloses “wherein the adjustment processor acquires a data table including the subsequent destination information being information representing the subsequent destination from each of the plurality of layer 2 switches, identifies a first one of the plurality of layer 2 switches serving as a starting point and a second one of the plurality of layer 2 switches serving as an end point in one of the transfer routes based on each piece of the subsequent destination information, and identifies the one of the transfer routes by tracking each piece of the subsequent destination information sequentially from the data table acquired from the first one of the plurality of layer 2 switches serving as the starting point to the data table acquired from the second one of the plurality of layer 2 switches serving as the end point”; (see Ikegami ¶ 0031, ¶ 0076 and Mitkar ¶ 0391).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Ikegami and Mitkar further discloses “wherein the adjustment processor determines whether or not the one of the plurality of layer 2 switches having discarded the data is present  (see Ikegami ¶ 0031, ¶ 0075 and Mitkar ¶ 0393).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Ikegami and Mitkar further discloses “wherein the adjustment processor determines whether or not the one of the plurality of layer 2 switches having discarded the data is present for each of the transfer routes based on the discarded data amount, and in accordance with a determination that the one of the plurality of layer 2 switches having discarded the data is present, in the one of the transfer routes, the adjustment processor adjusts, for each of the transfer routes, the queue length and the data rate so that the data of the discarded data amount is stored in a distributed manner in each of the plurality of layer 2 switches other than the one of the plurality of layer 2 switches serving as the starting point”; (see Ikegami ¶ 0031, ¶ 0076 and Mitkar ¶ 0391).  

Claims 5 - 8 are the method medium claims corresponding to the system claims 1 - 4 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 4.  Claims 5 – 8 are rejected under the same rational as claims 1 - 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468